Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 1 of 23 Page ID #:1



 1   Sonia S. Waisman, Esq., State Bar No. 153030
     McCLOSKEY, WARING, WAISMAN & DRURY LLP
 2   1960 East Grand Avenue, Suite 580
     El Segundo, CA 90245
 3   Telephone No.: (310) 524-0400
     Facsimile No.: (310) 524-0404
 4   swaisman@mwwdlaw.com
 5   Attorneys for Plaintiffs The Standard Fire Insurance Company and
     Travelers Casualty and Surety Company
 6

 7   William J. Baron, Esq., State Bar No. 111288
     DUANE MORRIS LLP
 8   Spear Tower
     One Market Plaza, Suite 2200
 9   San Francisco, CA 94105-1127
     Telephone No.: (415) 957-3000
10   Facsimile No.: (415) 957-3001
     wjbaron@duanemorris.com
11

12   Attorneys for Plaintiff
     Great American Insurance Company of New York, formerly
13   known as American National Fire Insurance Company
14
     John Conway, Esq., State Bar No. 179301
15   AIWASIAN & ASSOCIATES
     725 S. Figueroa Street, Suite 1050
16   Los Angeles, CA 90017
     Telephone No.: (213) 233-9650
17   Facsimile No.: (213) 233-9651
     john.conway@mclolaw.com
18
     Attorneys for Plaintiffs
19   Vigilant Insurance Company, Century Indemnity Company (as successor to
     CCI Insurance Company, as successor to Insurance Company of North America),
20   Pacific Employers Insurance Company, and Federal Insurance Company
21                       UNITED STATES DISTRICT COURT
22                     CENTRAL DISTRICT OF CALIFORNIA
23
     THE STANDARD FIRE                          Case No.
24   INSURANCE COMPANY;
     TRAVELERS CASUALTY AND                     COMPLAINT FOR
25   SURETY COMPANY;
     GREAT AMERICAN INSURANCE                   DECLARATORY RELIEF
26   COMPANY OF NEW YORK,
     formerly known as American National        DEMAND FOR JURY TRIAL
27   Fire Insurance Company; VIGILANT
     INSURANCE COMPANY; and
28   CENTURY INDEMNITY
     DM1\10252978.1                         1
                             COMPLAINT FOR DECLARATORY RELIEF
Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 2 of 23 Page ID #:2



     COMPANY, as successor to CCI
 1   Insurance Company, as successor to
     Insurance Company of North America,
 2   PACIFIC EMPLOYERS
     INSURANCE COMPANY, and
 3   FEDERAL INSURANCE COMPANY
 4                                   Plaintiffs,
 5         v.
 6   ESTATE OF BETTY GOLDBERG,
     DECEASED and ESTATE OF
 7   AL GOLDBERG, DECEASED, by
     and through their successor-in-interest,
 8   Daniel Rubin; 220 W. GUTIERREZ,
     LLC, a California limited liability
 9   company,
10                                   Defendants.
11

12

13           Plaintiffs THE STANDARD FIRE INSURANCE COMPANY (“Standard
14   Fire”), TRAVELERS CASUALTY AND SURETY COMPANY (“Travelers”),
15   GREAT AMERICAN INSURANCE COMPANY OF NEW YORK, formerly
16   known as American National Fire Insurance Company (“Great American”),
17   VIGILANT INSURANCE COMPANY (“Vigilant”), CENTURY INDEMNITY
18   COMPANY (as successor to CCI Insurance Company, as successor to Insurance
19   Company of North America) (“Century”), PACIFIC EMPLOYERS INSURANCE
20   COMPANY (“PEIC”), and FEDERAL INSURANCE COMPANY (“Federal”)
21   (collectively “Plaintiffs,” “Plaintiff Insurers” or “Insurers”), allege as follows:
22                                        INTRODUCTION
23           1.       This is an action for declaratory relief, in which the Plaintiffs seek an
24   adjudication of their rights and obligations (if any) with respect to claims for
25   insurance benefits arising or potentially arising from (i) an underlying lawsuit
26   pending in this Court, entitled Estate of Betty Goldberg, Deceased, et al. v. Goss-
27   Jewett Company, Inc., et al., Case No. 5:14-cv-01872-DSF (AFM) (the “Underlying
28   Federal Action”), and (ii) an underlying state court lawsuit entitled
     DM1\10252978.1                                 2
                                   COMPLAINT FOR DECLARATORY RELIEF
Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 3 of 23 Page ID #:3
Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 4 of 23 Page ID #:4
Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 5 of 23 Page ID #:5
Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 6 of 23 Page ID #:6
Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 7 of 23 Page ID #:7
Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 8 of 23 Page ID #:8
Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 9 of 23 Page ID #:9
Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 10 of 23 Page ID #:10
Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 11 of 23 Page ID #:11
Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 12 of 23 Page ID #:12
Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 13 of 23 Page ID #:13
Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 14 of 23 Page ID #:14
Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 15 of 23 Page ID #:15
Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 16 of 23 Page ID #:16
Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 17 of 23 Page ID #:17
Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 18 of 23 Page ID #:18
Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 19 of 23 Page ID #:19
Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 20 of 23 Page ID #:20
Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 21 of 23 Page ID #:21
Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 22 of 23 Page ID #:22
Case 5:19-cv-02498-CAS-KK Document 1 Filed 12/30/19 Page 23 of 23 Page ID #:23
